Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 8/6/21 has been entered. Claims 1-17 and 21-23 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 5/26/21. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts a condensing mode of operation and a non-condensing mode of operation for the same heater is not taught by Hughes.
Examiner asserts that this amended limitation is addressed below which requires operation of the device during which the modes occur. Additionally Examiner asserts that the claim is broad and that labeling a high input mode and a low input mode of a condensing boiler simply are labels as they are not resolved to a specific function or feature and that a condensing heat exchanger would always have a condensing and non-condensing mode as this is a result of the temperature of the operation of the device and that when condensing occurs this would be considered the low input mode and when it does not occur would be considered the high input mode. 
With regards to the arguments of claim 14 new combinations of prior art have been used to teach the required limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Condensing Boiler Assessment: Peachtree Summit Federal Building Atlanta Georgia to Parker et al. (Parker).
Regarding claim 1, Hughes teaches a tank for storing water (110, Figure 1); a flue assembly positioned within the tank and having an inlet end and an outlet end, the flue assembly adapted to transfer heat from flue gases within the flue assembly to water in the tank (230, Figure 1); a burner in fluid communication with the inlet end of the flue assembly (130, Figure 1), and an exhaust assembly including a fan and being in fluid communication with the outlet end of the flue assembly (140, Figure 1a with exhaust assembly being the outlet of 140, Figure 1), wherein at least in the low input mode, the flue gases condense in the flue assembly, and wherein operation of the fan reduces a temperature of the flue gases in the exhaust assembly to below the threshold temperature at least in the high input mode (Paragraphs 0025 and 0026 discloses both condensation and non-condensation of flue gases in 110 and 230 and when condensation is allowed is considered a low input mode and when it is not allowed is considered a high input mode and Claim 4 discloses a high temperature limit and operation of the fan reduces the temperature in all modes), the threshold temperature being a temperature rating of a construction material of the exhaust assembly (this is an inherent property of all flues such as the melting point of steel).
Hughes is silent on explicitly stating wherein the flue gases do not condense in the flue gas assembly when operating in the high input mode and wherein the flue gases condense in the flue assembly when operating in the low input mode.
Parker teaches a condensing and non-condensing mode for condensing boilers (Paragraph 2 of Page 2). It would be obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Parker to provide operating as a condensing and non-condensing heat exchanger therefore teaching the high and low input mode.
Regarding claim 3, Hughes teaches wherein the burner is an atmospheric burner (shown in Figure 1).
Regarding claim 5, Hughes teaches a controller and a sensor coupled to the controller, wherein the controller is coupled to the burner and the fan, and wherein the controller activates the burner in at least one of the high input mode and the low input mode based on an output reading of the sensor (Paragraph 0037 discloses activating the burner based on temperature and this occurs when the device is condensing or non-condensing per Paragraphs 0025-0026).
Regarding claim 6, Hughes teaches wherein the sensor is one of a temperature sensor and a flow sensor, and wherein the controller operates the burner in the high input mode in response to the sensor indicating that a need for heating water in the tank cannot be met at the low input mode (Paragraph 0037 discloses activating the burner based on temperature and this occurs when the device is condensing or non-condensing per Paragraphs 0025-0026 any need can be considered a need and would operate regardless of being in condensing or non-condensing mode as modified by Parker).
Regarding claim 8, Hughes teaches wherein the fan is adapted to bias the flue gases in a direction from the flue assembly through the exhaust assembly in at least the low input mode (shown in Figure 1).
Regarding claim 10, Hughes is silent on wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr.
Hughes discloses the claimed invention except for wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr and it is observed that the burner operation is a result effective variable because the difference between a high and low input mode is simply a desired operational power and one could design a power level that would allow condensation dependent on the amount of heat transferred to the water and all other flue size and shape requirements.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide wherein the low input mode is below 40 kBTU/Hr and the high input mode is equal to or above 40 kBTU/Hr, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Parker U.S. PGPUB 20180224156 to Steinhafel et al. (Steinhafel).
Regarding claim 2, Hughes teaches wherein in the high input mode, the flue gases do not condense in the flue assembly (Paragraph 0025-0026 disclose condensing and not allowing condensing in 230 in at least one mode).
Hughes is silent on wherein the burner is a power burner. 
Steinhafel teaches wherein the burner is a power burner. It would have been obvious to one. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a power burner, since it has been held that use of suitable equivalent structures involves only routine skill in the art (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) and doing so would provide an alternate burner arrangement and increase the amount of heat able to be transferred.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of U.S. PGPUB 20070051819 to Isaacson (Isaacson).
Regarding claim 7, Hughes is silent on wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system.
Hughes does not explicitly disclose a low input mode and a high input mode. 
Isaacson teaches wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system (Paragraphs 0003, 0012, and Claim 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Isaacson to provide wherein the burner operates in the high input mode or the low input mode based on a performance draw of the water heater system determined by a controller coupled to a sensor positioned in the water heater system. Doing so would provide an energy efficient water heater .

Claims 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Parker and U.S. PGPUB 201250037096 to Watanabe et al. (Watanabe).
Regarding claim 9, Hughes is silent on wherein the temperature threshold is no greater than 158.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold.
Watanabe teaches wherein the temperature threshold is 156.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold (Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the temperature threshold is 156.degree. F., and wherein a controller operates the fan at a predetermined speed such that the temperature of the flue gases is reduced below the temperature threshold. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.
Regarding claim 11, Hughes is silent on wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode.
Watanabe teaches wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode (Figure 2 and Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the exhaust assembly includes a dilution air intake, and wherein the fan dilutes the flue gases with ambient air in the exhaust assembly at least in the high input mode. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.
Regarding claim 12, Hughes is silent on wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode.
Watanabe teaches wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode (Figure 2 and Paragraph 0152 discloses controlling an exhaust fan to maintain a temperature below 69C and when positioned at the outlet of heat exchanger 120 of Hughes with the structure 120 to 230 being considered the flue would fulfil the claim requirements). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Watanabe to provide wherein the fan introduces excessive air into the water heater system for reducing the temperature of the flue gases in the exhaust assembly in at least the high input mode. Doing so would prevent overheating of the flue and prevent condensation forming in the flue.

Claims 13, 14, 16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Parker and U.S. Patent 6000391 to Timmons (Timmons).
Regarding claim 13, Hughes is silent on wherein the exhaust assembly includes a venturi portion and the fan is positioned downstream of the venturi portion in the exhaust assembly, and wherein the venturi portion includes a dilution air intake configured to dilute the flue gases in the exhaust assembly with ambient air in at least the high input mode.
Timmons teaches wherein the exhaust assembly includes a venturi portion and the fan is positioned downstream of the venturi portion in the exhaust assembly, and wherein the venturi portion includes a dilution air intake configured to dilute the flue (30, Figures 1-3 and venturi is the space between 32 and the outside pipe). It would have been obvious to one of ordinary skill in the art to have 
Regarding claim 14, Hughes teaches a tank for storing water (220, Figure 1); a flue assembly positioned within the tank (230, Figure 1); a burner in fluid communication with the flue assembly and operable in at least a high input mode and a low input mode (130, Figure 1, can be operable at least on and off); and an exhaust assembly including a fan and being in fluid communication with the flue assembly (140, 190, 120, 150, Figure 1), 
an exhaust assembly in fluid communication with the flue assembly (150 and/or 190, Figure 1), the exhaust assembly including an outlet (shown in Figure 1), a fan having a negative pressure side and a positive pressure side (140, Figure 1), wherein the outlet is arranged on the positive pressure side of the fan (shown in Figure 1).
Hughes is silent on a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan.
Timmons teaches where wherein the exhaust assembly a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan (30, Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hughes with the teachings of Timmons to provide wherein the exhaust assembly a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan. Doing so would increase the flow of heated gases and more efficiently move the hot gas.
Regarding claim 16, Hughes teaches wherein the burner is an atmospheric burner (shown in Figure 1).
Regarding claim 21, Hughes teaches wherein the flue assembly fluidly communicates with the exhaust assembly on the negative pressure side of the fan (shown in Figure 1).
Regarding claim 22, Steinhafel is silent on wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan.
Timmons teaches wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Steinhafel with the teachings of Timmons to provide wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan. Doing so would increase the flow of heated gases and more efficiently move the hot gas.

Claims 14, 17, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinhafel in view of Timmons.
Regarding claim 14, Steinhafel teaches a tank for storing water (22, Figure 1); a flue assembly positioned within the tank (34, 40, and/or 44, Figure 1); a burner in fluid communication with the flue assembly and operable in at least a high input mode and a low input mode (36, Figure 1, Figures 3, 5, and 6 discloses modulating burner between off and 100%); and an exhaust assembly in fluid communication with the flue assembly (50, Figures 1 and 4), the exhaust assembly including an outlet (shown in Figures 1 and 4), a fan having a negative pressure side and a positive pressure side (Paragraph 0015 discloses a fan), wherein the outlet is arranged on the positive pressure side of the fan (fan outlet would be an exhaust assembly outlet).
Steinhafel is silent on a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan.
Timmons teaches where wherein the exhaust assembly a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan (30, Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Steinhafel with the teachings of Timmons to provide wherein the exhaust assembly a dilution air intake, and wherein the dilution air intake is arranged on the negative pressure side of the fan. Doing so would increase the flow of heated gases and more efficiently move the hot gas.
Regarding claim 17, Steinhafel teaches a controller (72) and a sensor (41, 74) coupled to the burner and the fan, wherein the controller activates the burner in at least one of the high input mode and the low input mode in response to the sensor indicating the urgent need for heating water in the tank (Figures 3, 5, and 6).
Regarding claim 22, Steinhafel is silent on wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan.
Timmons teaches wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan (Figures 2 and 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Steinhafel with the teachings of Timmons to provide wherein the flue assembly fluidly communicates with the exhaust assembly on the positive pressure side of the fan. Doing so would increase the flow of heated gases and more efficiently move the hot gas.
Regarding claim 23, Steinhafel teaches wherein at least a portion of the exhaust assembly is located underneath the tank (shown in Figure 1).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Parker and Steinhafel.
Regarding claim 15, Hughes teaches wherein in the high input mode, the flue gases do not condense in the flue assembly (Paragraph 0026 discloses the device to be a condensing heat exchanger). 
Hughes is silent on wherein the burner is a power burner. 
Steinhafel teaches wherein the burner is a power burner (Paragraph 0015. It would have been obvious to one. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a power burner, since it has been held that use of suitable equivalent structures involves only routine skill in the art (In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)) and doing so would provide an alternate burner arrangement and increase the amount of heat able to be transferred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        11/12/21